Exhibit Portions of this Exhibit have been omitted pursuant to a request for confidential treatment filed with the Securities and Exchange Commission.The omissions have been indicated by asterisks (“*****”), and the omitted text has been filed separately with the Securities and Exchange Commission. BROADCAST FACILITIES, Inc. SERVICES AND FACILITIES AGREEMENT This Agreement is made as of April 1, 2008 and is by and between Broadcast Facilities Inc., (“BFI”), a Delaware Corporation, located at 3030 Andrita Street, Los Angeles, California 90065 and Playboy Entertainment Group, Inc. (“PEGI”), a Delaware Corporation with offices located at 2706 Media Center Dr., Los Angeles, California 90065, and whose telephone and facsimile numbers are (323) 276-4000 and (323) 276-4505, respectively (“Customer”). RECITALS A.Whereas, BFI currently leases fully protected capacity on satellite transponders from Intelsat USA Sales Corp. (“Intelsat”) and has sufficient capacity thereon to resell to Customer transponder capacity sufficient for the transmission of Customer’s current thirteen (13) standard definition (“SD”) television channels (the “SD Channels”) and currently sufficient for Customer’s high definition (“HD”) channel(s) ***** (the “HD Channels” and together with the SD Channels, the “Channels”) should they be launched by Customer in the future to cable MSOs, DTH operators and SMATV systems in North America (collectively, the “Digital Channel Services”), all in accordance with the technical specifications set forth in Exhibit A; B.Whereas, BFI operates the Andrita Studios, an integrated production, post-production, network origination and satellite transmission facility at 3030 Andrita Street in Los Angeles, California (“Andrita”) and BFI desires to provide to Customer the Digital Channel Services along with certain additional services including:(i) compression, encryption, downlinking of Customer’s Playboy en Espanol Channel and uplinking of the SD Channels (collectively with the Digital Channel Services and as further specified in Section 1(a), the “Transmission Services”), all in accordance with the details andtechnical specifications set forth in Exhibits A & B; (ii) network playback of all of the SD Channels (excluding Playboy en Espanol), including Decocast services for four (4) of the SD Channels (as further specified in Section 1(b), the “Network Playback Services” and, together with the Transmission Services, the “Origination Services”), all in accordance with the technical specifications set forth in Exhibit B; (iii) a dedicated radio studio (the “Andrita Radio Studio”), in accordance with the technical specifications set forth in Exhibit B and as further specified in Section 1(c); (iv) post production services that include: one (1) dedicated Final Cut Pro editing bay and *****dedicated Final Cut Pro edit stations (as further specified in Section 1(d), the “Dedicated Post Production Services”) in accordance with the technical specifications set forth in Exhibit B; (v) VOD encoding, VOD concatenation and VOD propagation to cable headends, Telco systems and DTH operators via CMC, inDemand, or direct delivery via hard drive or direct digital file delivery via fiber circuits or the internet (the “VOD Services”) in accordance with the technical specifications set forth in Exhibit B, and as further specified in Section 1(e); (vi) five (5) closed offices and twenty-one (21) office cubes including associated services such as parking, janitorial services, security, access to common conference room facilities (all such services to be provided at least at the same level and quality as they were provided as of the date hereof) (the “Dedicated Office Facilities”) in accordance with the specifications set forth in Exhibit B and as further specified in Section 1(f); and (vii) tape vault space for Customer’s tapes that are required for the Network Playback Services, the Dedicated Post Production Services, the VOD Services or the Additional Services, said tape vault to be exclusive to Customer, managed by Customer’s employees and to only contain active tapes(the “Tape Vault Services”).The Transmission Services, the Network Playback Services, the Andrita Radio Studio, the Dedicated Post Production Services, the VOD Services, the Dedicated Office Facilities and the Tape Vault Services shall collectively be referred to as the “Dedicated BFI Services.”In addition, BFI will have a right of first refusal to provide Customer with physical tape duplication services and conversion between the standards set forth on the Playboy Rate Card, provided Customer intends to use a non-affiliated third party for these services and provided BFI meets generally accepted industry pricing, quality and delivery standards (the “Duplication/Conversion Services”), as described in Section 1(h).In addition, Customer will have the option to secure certain optional services, including but not limited to encoding services other than the VOD Services, production services, supplemental post-production services including additional Final Cut Pro editing bays, audio suites, voice over booth(s), graphics bay(s), digital archive services, IPTV services, Decocast services in addition to the four (4) dedicated Decocast services provided in the Network Playback Services, off-air compliance recording and fiber connectivity, all as set forth in Exhibit C (collectively, the “Optional Services”) and Exhibit D (the “Playboy Rate Card”) and as further specified in Section 1(i).In addition, in the event Customer launches HD Channel(s) during the Term, BFI will provide the HD compression, HD uplink and HD space capacity (collectively, the “HD Transmission Services”), and the HD network playback (the “HD Network Playback Services”) required to originate these HD Channel(s), provided BFI has the capacity and facilities available for the HD Channel(s) *****, all as further specified in Sections 1(j) and 1(k).In addition to the Dedicated Office Facilities, BFI will also provide five (5) closed offices and five (5) office cubes including associated services such as parking, janitorial services, security, access to common conference room facilities (all such services to be provided at least at the same level and quality as they were provided as of the date hereof) (the “Additional Office Facilities”) in accordance with the specifications set forth in Exhibit B and as further specified in Section 1(l).The Dedicated BFI Services, the Duplication/Conversion Services, the Optional Services, the HD Transmission Services, the HD Network Playback Service and the Additional Office
